Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OBJECTIONS

2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

3.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

4.	Claims 119-124 are objected to because of the following informality: in independent claim 119, there is an inappropriate period after 'RP2' in line 4.  Correction is required.

5.	Claims 121-122, 127-128, and 132-133 are objected to because of the following informality: claims 121, 127, and 132 recite 'Table 6', and except for 'exceptional circumstances', reference to a specific table is not permitted in claims.  M.P.E.P. 2173.05(s): Reference to Figures or Tables - Where possible, claims are to be complete in themselves.  Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim.  Incorporation by reference is a necessity doctrine, not for applicant’s convenience.”  Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).  Correction is required.

ALLOWABLE SUBJECT MATTER

6.	Claims 125-126, 129-131, and 134-136 are allowable.  Claims 119-124, 127-128, and 132-133 are free of the prior art, but are objected to as noted above.  Independent claim 119 requires detecting in exosomal RNA the expression level of at least one gene selected from the 19 recited genes, and based on a predetermined cutoff value administering dacomitinib for treating glioblastoma.   exosomal RNA the expression level of at least one gene selected from other 19 recited genes, and based on a predetermined cutoff value administering dacomitinib for treating glioblastoma.  Independent claim 131 requires detecting in exosomal RNA the expression level of at least one gene selected from the 3 recited genes, and based on a predetermined cutoff value administering a glioblastoma therapy.  No prior art has been found teaching or suggesting a correlation between any one of the required specific gene expression levels in exosomal RNA and glioblastoma in a subject.  Noerholm (US 2016/0312211) discloses the use of glioblastoma-derived exosomes to detect nucleic acids that serve as valuable biomarkers for tumor diagnosis, characterization, and prognosis, but the specific genes required in the claims are not disclosed.  Mitsuhashi et al. (US 2016/0122823) discloses a correlation between exosomal S100A9 gene expression (instant claims 131-136) and Inflammatory Bowel Disease.  Goetzl (US 2018/0224465) discloses a correlation between exosomal THSD1 gene expression (instant claims 125-130) and a cardiovascular or cerebrovascular disease.

CONCLUSION

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
10/06/21
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637